



EXHIBIT 10.71


AMENDMENT #2 TO AMENDED AND RESTATED SEVERANCE AGREEMENT


This Amendment #2 to the Amended and Restated Severance Agreement is entered
into by and between Micron Technology, Inc., a Delaware corporation (the
“Company”), and D. Mark Durcan, an individual and Employee of the Company, (the
“Employee”), and is effective as of July 24, 2017.
WHEREAS, the Employee and the Company entered into a Severance Agreement
effective July 8, 1996, which was restated on November 25, 1996, November 15,
2002 and November 15, 2007, as further amended from time-to-time (the “Amended
and Restated Severance Agreement”);
WHEREAS, the Employee and the Company further entered into a Non-Competition
Agreement dated November 25, 1996 (“Noncompete Agreement”); and
WHEREAS, the parties now wish to amend the Amended and Restated Severance
Agreement as provided herein to: (i) incorporate and consolidate changes made to
the Amended and Restated Severance Agreement from time-to-time, (ii) address
certain additional advisory services to be provided to the Company, (iii)
incorporate the updated Noncompete Agreement that will be executed
contemporaneously with this amendment to the Amended and Restated Severance
Agreement, (iv) fully address the scope of the Employees’ release of the
Company; and (v) provide the Employee with additional benefits as consideration
for his advisory services, entering into the updated Noncompete Agreement, and
executing a release.
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the parties agree as follows:
1.    To incorporate the changes set forth in Amendment #1 to the Amended and
Restated Severance Agreement, Exhibit 5(a)(i) of the Amended and Restated
Severance Agreement is hereby amended in its entirety and restated as follows:


“(i) Base salary as of the date of the Officer’s Separation from Service paid
biweekly on the Company’s normal payroll cycle as if the Officer had worked
during the Transition Period, provided, however:


(A) if the Officer or the Company terminated the Officer’s status as an officer
of
the Company but not as an employee prior to the date of the Officer’s Separation
from Service, then the base salary payable pursuant to this subsection during
the Transition Period shall be the greater of (1) the Officer’s base salary in
effect immediately prior to the Officer’s loss of officer status or (2) the
Officer’s base salary as of the date of the Officer’s Separation from Service;
and


(B) if as of the date of the Separation from Service the Officer’s base salary
is subject to a temporary reduction in an effort to save costs, then the base
salary payable pursuant to this subsection during the Transition Period shall be
the Officer’s base salary immediately prior to such reduction.”


2.    Exhibit 5(a)(iv) of the Amended and Restated Severance Agreement is hereby
amended in its entirety and restated as follows:


“(iv) With respect to restricted stock awards, the lapse of any “time-based”
and/or “performance-based” restrictions at the same time and in the same amounts
such restrictions would have lapsed, if at all, in accordance with the terms of
the applicable stock plan if the Officer’s employment as an officer had
continued during the Transition Period, provided, however, and for purposes of
clarification, the parties agree that the Officer shall be entitled to the lapse
of “performance based” restrictions hereunder if and only if the specified
performance goal was achieved prior to or during the Transition Period and any
required goal achievement certification for such performance goal has been made
by the board of directors or a committee thereof.
Notwithstanding the foregoing, with respect to the “performance-based”
requirements of the Officers’ performance unit awards issued for fiscal years
2016 and 2017, the number of performance units that shall become vested and
converted to shares shall be determined by multiplying: (i) the number of units
that would have been converted to shares based on the actual level of
achievement of the specified performance goals for the performance period (as
certified by the Company in accordance with the terms of the applicable award);
by (ii) a fraction, the numerator of which is the number of days in the
performance period preceding the date





--------------------------------------------------------------------------------





of the Officer’s Separation from Service and the denominator of which is the
total number of days in the performance period; provided that if a Change in
Control (as defined in the applicable award) occurs prior to the last day of a
performance period and as result of the Change in Control the performance unit
awards are paid out at target in connection with such Change in Control, the pro
ration described herein will be multiplied by the Target Award (as defined in
the applicable award). For purposes of clarity, in the event of the Officer’s
death or Disability (as defined in the applicable award) after his Separation
from Service, the pro ration provisions of this Agreement shall control the
amount payable to the Officer with respect to the performance unit awards issued
to the Officer for the 2016 and 2017 fiscal years.”
3.    Section 7 of the Amended and Restated Severance Agreement is hereby
amended in its entirety and restated as follows:


“7.    RELEASE. No amount shall be payable to the Officer under Section 5(a) of
this Agreement until the Officer signs, and does not revoke, a release of claims
in favor of the Company, its affiliates and their respective officers and
directors in the form attached hereto as Appendix A (the “Release”) during the
Release Execution Period. For purposes of this Severance Agreement, the “Release
Execution Period” shall be the 28-day period commencing on the date of the
Officer’s Separation from Service. Further, upon the conclusion of the services
contemplated under Section 10 of this Agreement, the Officer shall be required
to reaffirm his release of the Company in order to receive the amounts
contemplated under Section 5(a) of this Agreement payable after December 31,
2017. In the event that the Release Execution Period begins in one tax year and
ends in the next tax year, any amount payable under this Agreement that
constitutes non-qualified deferred compensation (within the meaning of Section
409A) will be paid on the later of (i) the last day of the Release Execution
Period, (ii) if applicable, the delayed payment date described in Section 9, or
(iii) the payment date otherwise set forth under this Agreement.”
4.    Section 10 is hereby added to the Amended and Restated Severance Agreement
as follows:


“10.    CONTINUING SERVICES. In consideration of the benefits provided herein,
the Officer agrees to continue to provide services to Micron from the date of
the Officer’s Separation of Service through December 31, 2017. These services
include but are not limited to acting as an advisor to the Company at industry
association meetings, acting as a special advisor to the Company Board and
current CEO, and further assisting the Company as deemed appropriate by the
current CEO to facilitate organizational and strategic transitions as needed.
Officer agrees during this advisory period to make himself available for up to
50 hours of services upon reasonable notice provided by the Company.
These services will be performed in the capacity of an independent contractor
(and not as an employee). The Officer shall cease to be eligible to participate
in the Company’s benefit programs as of the date of his Separation from Service
in accordance with the terms of these benefit programs, notwithstanding the
Officers continued services provided under this Section 10.”
5.    All references to Noncompete Agreement made in the Amended and Restated
Severance Agreement shall mean that Executive Covenant Agreement that Employee
will execute contemporaneously with this Amendment #2 to the Amended and
Restated Severance Agreement, which form is attached hereto as Appendix B.


6.    In all other respects, the parties hereby ratify and reaffirm all other
provisions of the Amended and Restated Severance Agreement.
Executed this 29 day of September, 2017.
/s/ D. Mark Durcan
Employee

Executed this 29 day of September, 2017.
    
/s/ April Arnzen
Micron Technology, Inc.




